Citation Nr: 0408241	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an appeal with regard to a claim for an effective 
date earlier than April 14, 1998 for the grant of a 
100 percent disability rating for paranoid schizophrenia was 
timely filed.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from June 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 determination of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In a letter dated in that month, the RO 
informed the veteran that his claim for an effective date 
earlier than April 14, 1998 for the grant of a 100 percent 
disability rating for paranoid schizophrenia was denied 
because his appeal as to this issue was not timely filed.  

Further review of the claims folder indicates that, in August 
2003, the veteran raised the issue of entitlement to 
vocational rehabilitation benefits.  (At that time, the 
veteran also requested a personal hearing before a Veterans 
Law Judge at the Board in Washington, D.C.  Such a hearing 
was scheduled in January 2004.  However, the veteran failed 
to report to the hearing.)  In any event, the issue of 
entitlement to vocational rehabilitation benefits has not 
been completely developed for appellate review and is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an August 2000 letter, the RO informed the veteran of 
the denial of his claim for an effective date earlier than 
April 14, 1998 for the grant of a 100 percent disability 
rating for paranoid schizophrenia on the basis that his 
appeal as to this issue was not timely filed.  

2.  In September 2000, the veteran submitted his notice of 
disagreement with the denial of his earlier effective date 
claim on the basis of timeliness.  

3.  In October 2000, the RO furnished the veteran with a 
statement of the case concerning the timeliness issue.  

4.  In November 2000, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document 
constituted a timely perfection of the appeal of the denial 
of an effective date earlier than April 14, 1998 for the 
grant of a 100 percent disability rating for paranoid 
schizophrenia on the basis that the appeal was not timely 
filed.  

5.  In written correspondence dated in May 2003, the veteran 
withdrew his appeal of the timeliness issue.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the issue of 
whether an appeal with regard to a claim for an effective 
date earlier than April 14, 1998 for the grant of a 
100 percent disability rating for paranoid schizophrenia was 
timely filed.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2003).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2003).  

As the Board has discussed in this decision, the RO, in an 
August 2000 letter, informed the veteran that his claim for 
an effective date earlier than April 14, 1998 for the grant 
of a 100 percent disability rating for paranoid schizophrenia 
was denied on the basis that he did not file a timely appeal 
of that issue.  Following receipt of the letter, the veteran, 
in September 2000, submitted his notice of disagreement with 
the denial of his earlier effective date claim on a 
timeliness basis.  Thereafter, in October 2000, the RO 
furnished the veteran with a statement of the case concerning 
the timeliness issue.  

In November 2000, the RO received from the veteran his 
substantive appeal.  The RO's receipt of this document 
constituted a timely perfection of the appeal of the denial 
of an effective date earlier than April 14, 1998 for the 
grant of a 100 percent disability rating for paranoid 
schizophrenia on the basis that the appeal was not timely 
filed.  

According to a VA Form 119, Report Of Contact, dated on the 
day of the personal hearing with the undersigned Veterans Law 
Judge at the RO in May 2003, the veteran expressed his desire 
to withdraw his appeal as to the timeliness of his earlier 
effective date claim.  Further, the veteran attended the 
personal hearing to place on the record (and in the written 
transcript) that he wanted to withdraw his appeal as to the 
timeliness of his earlier effective date claim.  See, hearing 
transcript (T.) at 1.  

Given the clear message of the veteran's May 2003 statements, 
the Board concludes that further action with regard to the 
issue of whether an appeal of the denial of the claim for an 
effective date earlier than April 14, 1998 for the grant of a 
100 percent disability rating for paranoid schizophrenia was 
timely filed is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2003).  The Board does not have 
jurisdiction of this issue and, as such, must dismiss the 
appeal of the claim.  See, 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2003).  


ORDER

The issue of whether an appeal with regard to a claim for an 
effective date earlier than April 14, 1998 for the grant of a 
100 percent disability rating for paranoid 


schizophrenia was timely filed is dismissed.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



